.   8:18-cr-00164-LSC-MDN Doc # 67 Filed: 03/11/19 Page 1 of 7 - Page ID # 121




                              IN THE UNITED STATES DISTRICT COURT                                FIL ED
                                                                                         U.S. O\S m 1cT COURT
                                  FOR THE DISTRICT OF NEBRASKA                          DIST RICT OF NE R/\S K/;
    UNITED STATES OF AMERICA,                                                             019 MAR I I PM 2: 31
                            Plaintiff,
                                                                            8:18CR164
            vs.
                                                                      PLEA AGREEMENT
    JASON OSBORNE,

                            Defendant.

            IT IS HEREBY AGREED between the plaintiff, United States of America, through its
    counsel, Joseph P. Kelly, United States Attorney and Dwight Artis, Special Assistant United
    States Attorney, and defendant, Jason Osborne, and Julie A. Frank, counsel for defendant, as
    follows:
                                                       I
                                                 THE PLEA
    A.      CHARGE(S) & FORFEITURE ALLEGATION(S).
            Defendant agrees to plead guilty to Count I of the Supersecling Indictment. Count I
    charges a violation of Title 21 , United States Code, Section 846.
    B.      In exchange for the defendant's plea of guilty as indicated above, the United States agrees
    as follows:
             1. The United States will move to dismiss Count II at the time of sentencing.
            2. The United States agrees that the defendant will not be federally prosecuted in the
         District of Nebraska for any drug trafficking crimes as disclosed by the discovery material
         delivered to the defendant's attorney as of the date this agreement is signed by all parties,
         other than as set forth in paragraph A, above. This agreement not to prosecute the defendant
         for specific crimes does not prevent any prosecuting authority from prosecuting the
         defendant for any other crime, or for any crime involving physical injury or death.
                                                       II
                                         NATURE OF THE OFFENSE
    A.      ELEMENTS EXPLAINED.
            Defendant understands that the offense to which defendant is pleading guilty has the

                                                       1
8:18-cr-00164-LSC-MDN Doc # 67 Filed: 03/11/19 Page 2 of 7 - Page ID # 122




following elements:
        1.     Two or more persons reached an agreement or came to an understanding to
distribute 500 grams or more of a mixture or substance containing methamphetamine; and
       2. Defendant voluntarily and intentionally joined in the agreement or understanding,
either at the time it was first reached or at some later time while it was still in effect; and
        3. At the time the defendant joined in the agreement or understanding, he knew the
purpose of the agreement or understanding.
B.      ELEMENTS UNDERSTOOD AND ADMITTED - FACTUAL BASIS.
       Defendant has fully discussed the facts of this case with defense counsel. Defendant has
committed each of the elements of the crime, and admits that there is a factual basis for this
guilty plea. The following facts are true and undisputed.
        1.      That in or between February 2018 and March 2018 Jason Osborne was fronted at
                least 10 pounds of methamphetamine by co-operating witnesses.
        2.      Jason Osborne possessed this methamphetamine for distributing all or some of it.
                                                   III
                                             PENALTIES
A.      COUNT I. Defendant understands that the crime to which defendant is pleading guilty
carries the following penalties:
        1.      A maximum of life in prison; and a mandatory minimum of 10 years;
        2.      A maximum $10,000,000 fine;
        3.      A mandatory special assessment of $100 per count; and
        4.      A term of supervised release of at least 5 years. Defendant understands that failure
                to comply with any of the conditions of supervised release may result in
                revocation of supervised release, requiring defendant to serve in prison all or part
                of the term of supervised release.
        5.      Possible ineligibility for certain Federal benefits.




                                                     2
8:18-cr-00164-LSC-MDN Doc # 67 Filed: 03/11/19 Page 3 of 7 - Page ID # 123




                                                  IV
                  AGREEMENT LIMITED TO U.S. ATTORNEY'S OFFICE
                            DISTRICT OF NEBRASKA


       This plea agreement is limited to the United States Attorney's Office for the District of
Nebraska, and cannot bind any other federal, state or local prosecuting, administrative, or
regulatory authorities.
                                                  V
                                      SENTENCING ISSUES
A.     SENTENCING AGREEMENTS.
       Although the parties understand that the Guidelines are advisory and only one of the
factors the court will consider under 18 U.S.C. § 3553(a) in imposing a sentence, the parties will
jointly recommend the following Base Offense Level, Specific Offense Characteristics,
Adjustments and Departures (if applicable). Unless otherwise stated, all agreements as to
sentencing issues are made pursuant to Federal Rule of Criminal Procedure 1 l(c)(l)(B).
        1. The parties agree that the defendant should be held responsible, beyond a reasonable
             doubt, for at leastl .5 kilograms, but not more than 5 kilograms of a mixture or
             substance containing methamphetarnine.
        2. If the defendant is found to be entitled to an offense level reduction under U.S.S.G.
             3El.l(a) for acceptance of responsibility, the United States hereby moves that the
             court reduce the defendant's offense level by one additional level, pursuant to
             U.S.S.G. § 3El. l(b), if that paragraph otherwise applies.
        3. The parties agree that the defendant does not meet the criteria for a "safety valve"
             reduction, pursuant to 18 U.S .C. § 3553(£) and U.S.S.G. §§ 2Dl.l(b)(18) and 5Cl.2.


B.      ACCEPTANCE OF RESPONSIBILITY.
        Notwithstanding paragraph A above, the United States will not recommend any
adjustment for Acceptance of Responsibility if defendant:
        1.          Fails to admit a complete factual basis for the guilty plea at the time it is
                    entered, or
        2.          Denies involvement in the offense, gives conflicting statements about that


                                                   3
8:18-cr-00164-LSC-MDN Doc # 67 Filed: 03/11/19 Page 4 of 7 - Page ID # 124




                  involvement, or is untruthful with the court or probation officer, or
       3.         Fails to appear in court, or
       4.         Engages in additional criminal conduct, or
       5.         Attempts to withdraw the guilty plea, or
       6.         Refuses to abide by any lawful court order, or
       7.         Contests or assists any third party in contesting the forfeiture of property(ies)
                  seized or forfeited in connection with this case.
       The parties further agree the defendant will make no •blanket" objections to the
criminal history calculation (specific objections based on stated grounds are permitted).
Objections to criminal history on the basis that the defendant was not the person who was
convicted of the offense(s) described in the presentence investigation report or on the basis
that the defendant was not represented by counsel in connection with such conviction(s), if
determined to be unfounded, are evidence the defendant has not accepted responsibility
and the parties agree no credit for acceptance of responsibility should be given.
C.     ADJUSTMENTS, DEPARTURES & REDUCTIONS UNDER 18 U.S.C. § 3553(a).
       The parties agree that defendant may request or recommend additional downward
adjustments, departures, including criminal history departures under U.S.S.G. § 4Al.3, and
sentence reductions under 18 U.S.C. § 3553(a), and that the United States will oppose any such
downward adjustments, departures, and sentence reductions not set forth in Section V, paragraph
A above.
D.     CRIMINAL HISTORY.
       The parties have no agreement concerning the defendant's Criminal History Category,
except that if defendant is determined to be a Career Offender, the parties agree that the
defendant is automatically a Criminal History Category VI pursuant to U.S.S.G. § 4B1.l(b).
E.     "FACTUAL BASIS " AND "RELEVANT CONDUCT" INFORMATION.
       The parties agree that the facts in the "factual basis" paragraph of this agreement, if any,
are true, and may be considered as "relevant conduct" under U.S.S.G. § 1B1.3 and as the nature
and circumstances of the offense under 18 U.S.C. § 3553(a)(l).
       The parties agree that all information known by the office of United States Pretrial
Service may be used by the Probation Office in submitting its presentence report, and may be
disclosed to the court for purposes of sentencing.

                                                 4
8:18-cr-00164-LSC-MDN Doc # 67 Filed: 03/11/19 Page 5 of 7 - Page ID # 125




                                                 VI
             DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK
       The defendant hereby knowingly and expressly waives any and all rights to appeal the
defendant's conviction and sentence, including any restitution order in this case, and including a
waiver of all motions, defenses, and objections which the defendant could assert to the charges
or to the Court's entry of Judgment against the defendant, and including review pursuant to 18
U.S.C. § 3742 of any sentence imposed, except:
                   (a) As provided in Section I above, (if this is a conditional guilty plea); and
                   (b) A claim of ineffective assistance of counsel.
       The defendant further knowingly and expressly waives any and all rights to contest the
defendant's conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S .C. § 2255, except:
                   (a) The right to timely challenge the defendant's conviction and the sentence
of the Court should the Eighth Circuit Court of Appeals or the United States Supreme Court later
find that the charge to which the defendant is agreeing to plead guilty fails to state a crime.
                   (b) The right to seek post-conviction relief based on ineffective assistance of
counsel.
       If defendant breaches this plea agreement, at any time, in any way, including, but not
limited to, appealing or collaterally attacking the conviction or sentence, the United States may
prosecute defendant for any counts, including those with mandatory minimum sentences,
dismissed or not charged pursuant to this plea agreement. Additionally, the United States may
use any factual admissions made by defendant pursuant to this plea agreement in any such
prosecution.
                                                 VII
                                  BREACH OF AGREEMENT
        Should it be concluded by the United States that the defendant has committed a crime
subsequent to signing the plea agreement, or otherwise violated this plea agreement, the
defendant shall then be subject to prosecution for any federal, state, or local crime(s) which this
agreement otherwise anticipated would be dismissed or not prosecuted. Any such
prosecution(s) may be premised upon any information, statement, or testimony provided by the
defendant.

                                                  5
8:18-cr-00164-LSC-MDN Doc # 67 Filed: 03/11/19 Page 6 of 7 - Page ID # 126




       In the event the defendant commits a crime or otherwise violates any term or condition of
this plea agreement, the defendant shall not, because of such violation of this agreement, be
allowed to withdraw the defendant's plea of guilty, and the United States will be relieved of any
obligation it otherwise has under this agreement, and may withdraw any motions for dismissal of
charges or for sentence relief it had already filed.
                                                 VIII
                                    SCOPE OF AGREEMENT
        A. This plea agreement embodies the entire agreement between the parties and
supersedes any other agreement, written or oral.
        B. By signing this agreement, the defendant agrees that the time between the date the
defendant signs this agreement and the date of the guilty plea will be excluded under the Speedy
Trial Act. The defendant stipulates that such period of delay is necessary in order for the
defendant to have opportunity to enter the anticipated plea of guilty, and that the ends of justice
served by such period of delay outweigh the best interest of the defendant and the public in a
speedy trial.
        C. The United States may use against the defendant any disclosure(s) the defendant has
made pursuant to this agreement in any civil proceeding. Nothing contained in this agreement
shall in any manner limit the defendant's civil liability which may otherwise be found to exist, or
in any manner limit or prevent the United States from pursuing any applicable civil remedy,
including but not limited to remedies regarding asset forfeiture and/or taxation.
        D. Pursuant to 18 U.S.C. § 3013 , the defendant will pay to the Clerk of the District
Court the mandatory special assessment of $100 for each felony count to which the defendant
pleads guilty. The defendant will make this payment at or before the time of sentencing.
        E. By signing this agreement, the defendant waives the right to withdraw the
defendant's plea of guilty pursuant to Federal Rule of Criminal Procedure 1 l(d). The defendant
may only withdraw the guilty plea in the event the court rejects the plea agreement pursuant to
Federal Rule of Criminal Procedure 1 l(c)(5). Furthermore, defendant understands that if the
court rejects the plea agreement, whether or not defendant withdraws the guilty plea, the United
States is relieved of any obligation it had under the agreement and defendant shall be subject to
prosecution for any federal , state, or local crime(s) which this agreement otherwise anticipated
would be dismissed or not prosecuted.

                                                   6
'   t
        8:18-cr-00164-LSC-MDN Doc # 67 Filed: 03/11/19 Page 7 of 7 - Page ID # 127




                  F. This agreement may be withdrawn by the United States at any time prior to its being
        signed by all parties.
                                                           IX
                            MODIFICATION OF AGREEMENT MUST BE IN WRITING
                  No promises, agreements or conditions have been entered into other than those set forth
        in this agreement, and none will be entered into unless in writing and signed by all parties.
                                                           X
                        DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
                  By signing this agreement, defendant certifies that defendant read it (or that it has been
        read to defendant in defendant's native language) . Defendant has discussed the terms of this
        agreement with defense counsel and fully understands its meaning and effect.


                                                         UNITED STATES OF AMERICA
                                                         JOSEPH P. KELLY




            3/ll/11
        Date            '                                            RTIS
                                                                    ASSISTANT U.S. ATTORNEY



        '!, - I/ - 19
        Date




        Date                                                    EA. FRANK
                                                                 SEL FOR DEFENDANT




                                                            7
